IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BETSY STULL AND MOLLY NELSON,            : No. 67 WAL 2017
                                         :
                 Petitioners             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
ARMSTRONG GAS COMPANY, LLC;              :
EXCO RESOURCES (PA), LLC,                :
ASSIGNEE; MARY JO SMAIL, DELLA           :
KATHY MARCINEK, ROBERT W.                :
LAMBING, PATRICIA L. BUSH, GAIL Y.       :
TURNER, GLORIA J. WALKER, AND            :
ARTHUR W. BUSH,                          :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.